EXHIBIT 10.2

GUARANTY

This GUARANTY (“this Guaranty”), dated as of March 31, 2006, is made by NEW
CENTURY FINANCIAL CORPORATION, a Maryland corporation (“NCFC” or the
“Guarantor”), in favor and for the benefit of BARCLAYS BANK PLC, a public
limited company organized under the laws of England and Wales, as Administrative
Agent (in such capacity, together with each of its successors, the
“Administrative Agent”), for its benefit and the ratable benefit of Buyers
referred to below under the Master Repurchase Agreement, dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time, the
“Master Repurchase Agreement”), among Sheffield Receivables Corporation, as
Senior Buyer, Barclays Bank PLC, as Subordinate Buyer (Senior Buyer and
Subordinate Buyer being collectively referred to as “Buyers”), the
Administrative Agent, NC Capital Corporation (“NCCC”), New Century Mortgage
Corporation (“NCMC”), New Century Credit Corporation (“NCC”), Home123
Corporation (“Home123”), and NC Asset Holding, L.P. (“NCAH,” and together with
NCCC, NCMC, NCC, and Home123, “Sellers”), acknowledged to by NCMC, as Servicer
and by the Guarantor. Terms defined in the Master Repurchase Agreement and not
otherwise defined herein are used herein as therein defined.

Reference is made to the Custody Agreement, the Servicing Agreement, the
Electronic Tracking Agreement, each assignment of any Hedge Instrument, the Side
Letter, the Account Agreement and any other agreement entered into by any Seller
and/or the Guarantor, on the one hand, and the Administrative Agent or Buyers or
one of their Affiliates (or the Custodian on their behalf) on the other, in
connection with any such agreements (collectively with the Master Repurchase
Agreement, the Custodial Agreement, the Servicing Agreement, the Electronic
Tracking Agreement, the Side Letter, and the Account Agreement, the “Program
Documents”).

Buyers have agreed to enter into Transactions or sets of Related Transactions
with each Seller and to purchase from Sellers Purchased Assets (or Purchased
Interests therein) as described in, and upon the terms and subject to the
conditions specified in, the Master Repurchase Agreement. Sellers are direct and
wholly owned subsidiaries of the Guarantor, and the Guarantor acknowledges that
it will derive substantial benefit from the purchase by Buyers of such Purchased
Assets (or Purchased Interests therein). The obligations of Buyers are
conditioned on, among other things, the execution and delivery by the Guarantor
of this Guaranty. As consideration therefor and in order to induce Buyers to
enter into sets of Related Transactions and to purchase such Purchased Assets
(and Purchased Interests therein), the Guarantor is willing to execute this
Guaranty.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration (the sufficiency and adequacy of which are hereby acknowledged),
the Guarantor hereby agrees with the Administrative Agent for its benefit and
the ratable benefit of Buyers, as follows:

SECTION 1. The Guaranty. (a) The Guarantor hereby guarantees the due and
punctual payment in full (in accordance with Section 8 hereof), or full
performance, of the Obligations when due (whether at stated maturity, upon
acceleration, demand or otherwise, including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, or any successor provision), of any and all sums, fees, expenses,
indemnities and other amounts (including all reasonable fees and disbursements
of counsel to Buyers, the Administrative Agent and the Custodian), payable by,
or required to be performed by, each Seller pursuant to or arising under, out of
or in connection with any of the Program Documents, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter incurred
(Sellers’ Obligations to pay all such sums and perform all such duties are
hereafter collectively referred to as the “Guaranteed Obligations”).

(b) The Guarantor further agrees to pay any and all reasonable expenses
(including, without limitation, all reasonable fees and disbursements of
counsel) which may be paid or incurred by Buyers or by the Administrative Agent
on its own behalf and on behalf of Buyers in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Obligations and/or enforcing any rights with respect to, or collecting
against, the Guarantor under this Guaranty.

(c) No payment or payments made by any Seller, the Guarantor, any other
guarantor or any other Person or received or collected by the Administrative
Agent from any Seller, the Guarantor, any other guarantor or any other Person by
virtue of any action or proceeding or any setoff or appropriation or application
at any time or from time to time in reduction of or in payment of the Guaranteed
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of the Guarantor hereunder, which shall (notwithstanding any such
payment or payments other than payments made by, or received or collected from,
the Guarantor in respect of the Guaranteed Obligations) remain liable hereunder
for the Guaranteed Obligations until (following the Termination Date) the
Guaranteed Obligations are paid in full and the Master Repurchase Agreement is
terminated.

SECTION 2. Liability of Guarantor. The Guarantor agrees that its obligations
hereunder are irrevocable, continuing, absolute, independent and unconditional
and shall not be affected by any circumstance whatsoever (other than the
indefeasible payment in full of the Guaranteed Obligations) which may constitute
a defense available to, or a legal or equitable discharge (whether in whole or
in part) of any Seller, the Guarantor or any other guarantor or surety (whether
foreseen or unforeseen and whether similar or dissimilar to any defense, waiver
or circumstance described in this Guaranty, and including without limitation,
any statute of limitations and any existence of or reliance on any
representation by the Administrative Agent or any Buyer). In furtherance of the
foregoing and without limiting the generality thereof, the Guarantor agrees as
follows:

(a) Guaranty of Payment. The obligations of the Guarantor under this Guaranty
constitute a guaranty of payment and performance, and not of collection only,
without setoff or counterclaim in U.S. Dollars. The Guarantor waives any
requirement that the Administrative Agent, as a condition of payment by the
Guarantor (i) proceed against any Seller, any other guarantor of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
received from any Seller, any other guarantor of the Guaranteed Obligations or
any other Person, (iii) proceed against or have resort to any balance of any
deposit account or credit on the books of the Administrative Agent, any Buyer or
the Guarantor in favor of a Seller or the Guarantor, any other guarantor of the
Guaranteed Obligations or any other Person, or (iv) pursue any other remedy
whatsoever in the power of the Administrative Agent or Buyers.

(b) Continuing Guaranty. The obligations of the Guarantor under this Guaranty
shall remain in full force and effect until the indefeasible payment in full
(after the Termination Date) of all Sellers’ Obligations and, without
duplication, of all of the Guarantor’s obligations accrued and outstanding under
this Guaranty upon such payment in full, in each case even if from time to time
prior thereto Sellers may be free from any of the Guaranteed Obligations. The
Guarantor’s payment of a portion, but not all, of the Guaranteed Obligations
shall in no way limit, affect, modify or abridge the Guarantor’s liability for
any portion of the Guaranteed Obligations that has not been completely performed
or indefeasibly paid in full.

(c) Absolute and Unconditional Guaranty. The obligations of the Guarantor under
this Guaranty are not subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than the complete indefeasible
payment in full (after the Termination Date) of the Guaranteed Obligations and
of the Guarantor’s obligations hereunder in accordance with Section 2(b)
hereof), including, without limitation, the occurrence of any one or more of the
following, whether or not the Guarantor shall have had notice or knowledge of
any of them:

(i) any change in the manner, place or terms of payment (including the currency
thereof) of any of the Guaranteed Obligations;

(ii) any settlement, compromise, release or discharge of, or acceptance or
refusal of any offer of performance with respect to, or substitutions for, the
Guaranteed Obligations or any agreement relating thereto or any subordination of
the payment of the Guaranteed Obligations to the payment of any other
obligations;

(iii) any rescission, waiver, extension, renewal, alteration, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including, without limitation, provisions relating to Events of
Default) of the Guaranteed Obligations or any agreement relating thereto, or any
other guaranties or security for the Guaranteed Obligations, in each case
whether or not in accordance with the terms thereof;

(iv) the Guaranteed Obligations, the obligations of the Guarantor under this
Guaranty, any other agreement relating thereto, or any Program Document at any
time being found to be illegal, invalid or unenforceable in any respect or any
provision of applicable law or regulation purporting to prohibit the payment by
any Seller of any of the Guaranteed Obligations;

(v) any request or acceptance of other guaranties of the Guaranteed Obligations
or the taking and holding of any security for the payment of Guaranteed
Obligations, the obligations of the Guarantor under this Guaranty, or any other
guaranty of the Guaranteed Obligations or any release, impairment, surrender,
exchange, substitution, compromise, settlement, rescission or subordination
thereof;

(vi) any failure to perfect or continue perfection of an ownership or security
interest in any Purchased Assets (or Purchased Interests therein), Collateral or
other collateral which secures any of the Guaranteed Obligations; or any
enforcement and application of any security, rights or remedies (including,
without limitation, the rights and remedies set forth in Section 19 of the
Master Repurchase Agreement) in any Purchased Assets (or Purchased Interests
therein), Collateral or Property now or hereafter owned, held or controlled by
the Administrative Agent or Buyers in respect of the obligations of the
Guarantor under this Guaranty, or the Guaranteed Obligations and any direction
of the order or manner of sale thereof, or the exercise of any other right or
remedy that the Administrative Agent or Buyers may have with respect to any such
security, rights or remedies, as the Administrative Agent or Buyers, in their
sole discretion may determine, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales;

(vii) any failure or omission to exercise, assert or enforce, or any agreement
or election not to assert or enforce, or the stay or enjoining, by order of
court, by operation of law or otherwise, of the exercise or enforcement of, any
claim or demand or any right, power or remedy (whether arising under the Program
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranties of or any security for the payment of the Guaranteed Obligations;

(viii) any change in or reorganization of the organizational or corporate
structure of any Seller or any dissolution, termination, consolidation or merger
or sale or other disposition, whether or not for fair consideration, reasonably
equivalent value, fair market value or any other consideration, of all or
substantially all of the assets of any of the foregoing or any consent of the
Administrative Agent or any Buyer thereto or to any restructuring of the
Guaranteed Obligations;

(ix) the election by the Administrative Agent or any Buyer, in any proceeding
instituted under Chapter 11 of Title 11 of the U.S.C., of the application of
Section 1111(b)(2) of Title 11 of the U.S.C.; any borrowing or grant of a
security interest by any Seller, as debtor-in-possession, under Section 364 of
Title 11 of the U.S.C.; or the disallowance, under Section 502 of Title 11 of
the U.S.C., of all or any portion of the claims of the Administrative Agent or
Buyers for repayment of the Guaranteed Obligations;

(x) any other act or thing or omission, or delay to do any other act or thing,
which may or might in any manner or to any extent vary the risk of the Guarantor
as an obligor in respect of the Guaranteed Obligations; or

(xi) any defense, setoff or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by a Seller
against any Buyer or the Administrative Agent.

SECTION 3. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Guarantor hereunder shall be made free and clear of and
without reduction or withholding for any taxes, provided that if the Guarantor
shall be required by applicable law to deduct any taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this section) the Administrative Agent receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Guarantor
shall make such deductions and (iii) the Guarantor shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes by Guarantor. Without limiting the provisions of
paragraph (a) above, the Guarantor shall timely pay any taxes due and owing in
relation to payments by the Guarantor hereunder to the relevant Governmental
Authority in accordance with applicable law (excluding income and franchise
taxes).

(c) Indemnification by Guarantor. The Guarantor shall indemnify the
Administrative Agent and each Buyer within ten (10) days after demand therefor,
for the full amount of any taxes (including taxes in relation to payments by the
Guarantor hereunder imposed or asserted on or attributable to amounts payable
under this section) paid by the Administrative Agent or any Buyer, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority (excluding income and franchise taxes). A
certificate as to the amount of such payment or liability delivered to the
Guarantor by the Administrative Agent, shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable after any payment of taxes, in
relation to payments by the Guarantor hereunder, by the Guarantor to a
Governmental Authority (excluding income and franchise taxes), the Guarantor
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Treatment of Certain Refunds. If the Administrative Agent or any Buyer
determines, in its sole discretion, that it has received a refund of any taxes
as to which it has been indemnified by the Guarantor or with respect to which
the Guarantor has paid additional amounts pursuant to this section, it shall, as
soon as reasonably practicable, pay to the Guarantor an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Guarantor under this section with respect to the taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Buyer, as applicable, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Guarantor, upon the request of the Administrative Agent or such Buyer,
agrees to repay, as soon as reasonably practicable, the amount paid over to the
Guarantor (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Buyer in the event
the Administrative Agent or such Buyer is required to repay such refund to such
Governmental Authority. This Section 3(e) shall not be construed to require the
Administrative Agent or any Buyer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Guarantor or any other Person.

SECTION 4. Waivers of Notices and Defenses. The Guarantor hereby waives, for the
benefit of Buyers and of the Administrative Agent:

(a) any defense arising by reason of the lack of authority of any Seller or any
defense arising by reason of any disability or other defense of any Seller or of
any guarantor of the Guaranteed Obligations or by reason of the cessation or
unenforceability of the liability of any Seller or any such guarantor;

(b) any notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by the Administrative
Agent upon the guaranty set forth in this Guaranty or acceptance of such
guaranty (the Guaranteed Obligations and all dealings between Sellers and the
Guarantor, on the one hand, and the Administrative Agent and Buyers, on the
other hand, being conclusively deemed to have been created, incurred or
conducted in reliance upon the Guarantor’s Obligations under this Guaranty);

(c) any setoff or counterclaim, any demand for performance, notice of
nonperformance, diligence, presentment, protest, notice of protest, notice of
dishonor, notice of Defaults or Events of Default under any Program Document,
notice of any amendment, renewal, extension or modification of Guaranteed
Obligations or any agreement related thereto, notice that any portion of
Guaranteed Obligations is due, notice of any collection proceedings, and notice
of any other fact which might increase the risk of the Guarantor;

(d) any defense based upon any statute or rule of law that provides that the
obligation of a surety cannot be larger in amount or in other respects more
burdensome than that of the principal;

(e) any benefit of, or any right to participate in, or any notices of exchange,
sale, surrender or other handling of, any security or collateral given to the
Administrative Agent or any Buyer to secure payment or performance of the
Guaranteed Obligations or any other liability of a Seller to the Administrative
Agent or any Buyer; and

(f) to the fullest extent permitted by law, any other defenses or benefits that
may be derived from or afforded by law which limit the liability of, or
exonerate, the Guarantor, or any other guarantor or surety, or which may
conflict with the terms of the Guarantor’s obligations under this Guaranty,
including, without limitation, failure of consideration, breach of warranty,
statute of frauds, statute of limitations, accord and satisfaction, and usury.

SECTION 5. Bankruptcy, Subordination and Related Matters.

(a) No Proceedings Against any Seller or Servicer. So long as any of the
Guaranteed Obligations remain outstanding or have not been indefeasibly paid in
full in cash, the Guarantor shall not, without the prior written consent of the
Administrative Agent, commence or join with any other Person in commencing any
bankruptcy, liquidation, reorganization or insolvency proceedings of, or
against, any Seller or the Servicer.

(b) Guarantor Remains Obligated. The obligations of the Guarantor under this
Guaranty shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any proceeding or action, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, marshalling
of assets, assignment for the benefit of creditors, composition with creditors,
readjustment, liquidation or arrangement of a Seller or similar proceedings or
actions or by any defense which a Seller may have by reason of the order, decree
or decision of any court or administrative body resulting from any such
proceeding or action. Without limiting the generality of the foregoing, the
Guarantor’s liability shall extend to all amounts and obligations that
constitute the Guaranteed Obligations and would be owed by any Seller but for
the fact that they are unenforceable or not allowable due to the existence of
any such proceeding or action.

(c) Stay of Acceleration. The Guarantor agrees, that, notwithstanding anything
to the contrary herein, if, upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent or any Buyer is prevented by
applicable law from exercising its right to accelerate the maturity of the
Guaranteed Obligations, to collect interest on the Guaranteed Obligations, to
enforce or exercise any other right or remedy with respect to the Guaranteed
Obligations (whether under Section 19 of the Master Repurchase Agreement,
elsewhere under the Program Documents, at law, in equity or otherwise), or the
Administrative Agent or any Buyer is prevented from taking any action
(including, without limitation, any action contemplated by Section 19 of the
Master Repurchase Agreement) to realize on any Purchased Assets (or Purchased
Interests therein), Collateral or other collateral, Property, or security owned,
held or controlled by it or is prevented from collecting any of the Guaranteed
Obligations, shall pay to the Administrative Agent for its account and the
account of Buyers, upon demand therefor, the amount that would otherwise have
been due and payable had such rights and remedies been permitted to be exercised
by a Seller or the Administrative Agent or Buyers.

(d) Post-Petition Interest. Pursuant to (and without limiting) the foregoing,
the Guarantor acknowledges and agrees that any interest on any portion of the
Guaranteed Obligations which accrues after the commencement of any proceeding or
action referred to in Section 5(b) of this Guaranty (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of said proceeding or action, such interest as would
have accrued on such portion of the Guaranteed Obligations if said proceedings
or actions had not been commenced) shall be included in the Guaranteed
Obligations, it being the intention of the Guarantor, the Administrative Agent
and Buyers that the Guaranteed Obligations which are guaranteed by the Guarantor
pursuant to this Guaranty shall be determined without regard to any rule of law
or order which may relieve a Seller of any portion of such Guaranteed
Obligations. The Guarantor will permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar person to
pay the Administrative Agent and Buyers, or allow the claims of the
Administrative Agent and Buyers, in respect of, any such interest accruing after
the date on which such proceeding is commenced.

(e) Reinstatement of Guaranty. Notwithstanding anything to the contrary
contained herein, in the event that all or any portion of the Guaranteed
Obligations are paid by a Seller, the obligations of the Guarantor hereunder
shall continue and remain in full force and effect or be reinstated, as the case
may be, if all or any part of such payment(s) are rescinded or recovered,
directly or indirectly, from the Administrative Agent or Buyers upon the
insolvency, bankruptcy or reorganization of any Seller (whether as a preference,
fraudulent transfer or otherwise), and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes under this
Guaranty, all as though such Seller had not made such payment(s).

(f) No Subrogation. Notwithstanding any payment or payments made by any the
Guarantor hereunder, or any set-off or application of funds of the Guarantor by
the Administrative Agent or Buyers, the Guarantor hereby irrevocably waives any
claim or other rights that it may now or hereafter acquire against any Seller or
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Guarantor against any Seller or any other guarantor or any collateral security,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Seller or any other insider guarantor, directly or indirectly,
in cash or other property or by set off or in any other manner, payment or
security on account of such claim, remedy or right until (following the
Termination Date) the Guaranteed Obligations have indefeasibly been paid in
full. If any amount shall be paid to the Guarantor in violation of the preceding
sentence, such amount shall be held by the Guarantor in trust for the
Administrative Agent, segregated from other funds of the Guarantor, and shall,
forthwith upon receipt by the Guarantor, be turned over to the Administrative
Agent in the exact form received by the Guarantor (duly endorsed by the
Guarantor to the Administrative Agent, if so requested by the Administrative
Agent), to be applied against the Guaranteed Obligations, whether matured or
unmatured, in such order as set forth in Section 7 of the Master Repurchase
Agreement.

(g) Subordination of Other Obligations. The Guarantor hereby agrees that any
Indebtedness or Obligation of any Seller now or hereafter held by the Guarantor
is hereby subordinated in right of payment, on the terms set forth in this
Section 5(g), to the Guaranteed Obligations until (following the Termination
Date) the Guaranteed Obligations have indefeasibly been paid in full. Upon the
occurrence and during the continuance of an Event of Default, (i) no Seller
shall pay to the Guarantor any amounts of, or in respect of, such Seller’s or
any other Seller’s Indebtedness or obligation to the Guarantor, and (ii) the
Guarantor shall hold in trust for and shall forthwith pay over to, the
Administrative Agent, to be credited and applied against the Guaranteed
Obligations (without in any way affecting, impairing or limiting the Guarantor’s
liability under this Guaranty), any and all amounts of, or in respect of any
such Indebtedness and obligation of any Seller which shall have been collected
or received by the Guarantor. So long as no Event of Default shall have occurred
and be continuing, any Seller may pay its Indebtedness to the Guarantor in
accordance with the terms thereof.

SECTION 6. Representations and Warranties. The Guarantor represents and warrants
as follows:

(a) The Guarantor is (i) duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation and (ii) is duly
qualified and in good standing as a foreign entity in each other jurisdiction in
which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed and where, in each case, failure so to
qualify and be in good standing could have a Material Adverse Effect and
(iii) has all requisite corporate power and authority to own or lease and
operate its properties and to carry on its business as now conducted and as
proposed to be conducted.

(b) The execution, delivery and performance by the Guarantor of this Guaranty,
is within its corporate powers, has been duly authorized by all necessary
corporate action, and does not (i) contravene the Guarantor’s certificate of
incorporation of bylaws, (ii) contravene any contractual restriction binding on
the Guarantor or require any consent under any agreement or instrument to which
the Guarantor or any related Affiliate is a party or by which any of its
properties or assets is bound, other than any such consents the failure of which
to be obtained would not have a Material Adverse Effect, or (iii) violate any
law (including, without limitation, the Securities Act of 1933 and the Exchange
Act and the regulations thereunder), or writ, judgment, injunction, decree,
determination or award applicable to it. The Guarantor is not in violation of
any such law, writ, judgment, injunction, decree, determination or award or in
breach of any contractual restriction binding upon it, except for such violation
or breach which would not have a Material Adverse Effect.

(c) No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption or waiver by, any
Governmental Authority or any other third party (except as have been obtained or
made and are in full force and effect), is required to authorize, or is required
in connection with, the execution, delivery and performance by the Guarantor of
the Guaranteed Obligations.

(d) This Guaranty is a legal, valid and binding obligation of the Guarantor,
enforceable against the Guarantor in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws generally affecting
creditors’ rights and by the application of a Governmental Authority or
arbitrator of equitable principles (regardless of whether enforcement is sought
in equity or law).

(e) There is no pending or, to the best knowledge of the Guarantor, threatened
action or proceeding affecting the Guarantor or any of it Subsidiaries before
any Governmental Authority or arbitrator which (i) is reasonably likely to have
a Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Guaranty or the transactions contemplated hereby.

(f) The Guarantor and its Subsidiaries have filed all income tax returns and
other material tax returns which are required to be filed by it in all
jurisdictions and has paid all taxes or claims imposed on it or its or their
properties, except for taxes contested in good faith as to which adequate
reserves have been provided, if required, in accordance with GAAP. Neither the
Guarantor nor any of its Subsidiaries has entered into an agreement or waiver or
been requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of its taxes or is aware of
any circumstances that would cause the taxable years or other taxable periods of
the Guarantor not to be subject to the normally applicable statute of
limitations.

(g) All written information prepared by the Guarantor and provided to the
Administrative Agent or Buyers in connection with the negotiation, execution and
delivery of this Guaranty or the transactions contemplated hereby was, on or as
of the applicable date of provision thereof, complete and correct in all
material respects and did not contain any untrue statement of a material fact or
omit to state a fact necessary to make the statements contained therein not
misleading in light of the time and circumstances under which such statements
were made.

(h) The Guarantor has not engaged in any “prohibited transactions” as defined in
Section 857(b)(6)(B)(iii) and (C) of the Code. The Guarantor for its current
“tax year” (as defined in the Code) is entitled to a dividends paid deduction
under the requirements of Section 857 of the Code with respect to any dividends
paid by it with respect to each such year for which it claims a deduction in its
Form 1120-REIT filed with the United States Internal Revenue Service for such
year.

(i) Each Seller is, on the date hereof, and will remain, a wholly owned indirect
Subsidiary of the Guarantor.

SECTION 7. Covenants. So long as (following the Termination Date) any of the
Guaranteed Obligations remain outstanding or have not been indefeasibly paid in
full in cash:

(a) The Guarantor will maintain its legal existence and, unless non-compliance
will not result in a Material Adverse Effect, comply with all applicable laws.

(b) The Guarantor will pay and discharge, before the same shall become
delinquent, all income taxes and other material taxes imposed upon it or upon
its property, provided, however, that the Guarantor shall not be required to pay
or discharge any such tax, assessment, claim or charge that is being diligently
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained, if required, in accordance with GAAP.

(c) All written information prepared by the Guarantor and provided to the
Administrative Agent or Buyers in connection with the negotiation, execution and
delivery of this Guaranty or the transactions contemplated hereby will be, on or
as of the applicable date of provision thereof, complete and correct in all
material respects and will not contain any untrue statement of a material fact
or omit to state a fact necessary to make the statements contained therein not
misleading in light of the time and circumstances under which such statements
were made.

SECTION 8. Payment by Guarantor. Any and all payments by the Guarantor shall be
made to the Administrative Agent in U.S. dollars (in immediately available
federal funds) to an account designated by the Administrative Agent or (if not
so designated) at the address set forth in Section 35 of the Master Repurchase
Agreement for the giving of notice to the Administrative Agent or at any other
address that may be specified in writing from time to time by the Administrative
Agent and shall be credited and applied to the Guaranteed Obligations.

SECTION 9. Benefit of Guaranty. The provisions of this Guaranty are for the
benefit of the Administrative Agent and Buyers and their respective successors,
transferees, endorsees and assigns, and nothing herein contained shall impair,
as between Sellers and Buyers, the obligations of any Seller under the Program
Documents.

SECTION 10. Further Assurances. The Guarantor agrees, upon the request of the
Administrative Agent, to execute and deliver to the Administrative Agent, from
time to time, any additional instruments or documents reasonably considered
necessary by the Administrative Agent to cause the obligations of the Guarantor
under this Guaranty to be, become or remain valid and effective in accordance
with its terms.

SECTION 11. Amendment of Guaranty. No provision of this Guaranty may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent (acting at the request or with the
consent of Required Buyers) and the Guarantor.

SECTION 12. Governing Law; Submission to Jurisdiction.

(a) Governing law. This Guaranty shall be governed by, and construed in
accordance with, the law of the State of New York, without giving effect to its
conflict of laws provisions other than Section 5-1401 of the New York General
Obligations Law.

(b) Submission to Jurisdiction. The Guarantor irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive personal jurisdiction
of the courts of the United States District Court for the Southern District of
New York (and all appropriate appellate courts), or if jurisdiction in such
court is lacking, any New York State court of competent jurisdiction sitting in
New York City (and all appropriate appellate courts), in any action or
proceeding arising out of or relating to this Guaranty or any other Program
Document, or for recognition or enforcement of any judgment, the Guarantor
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
The Guarantor agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guaranty or in
any other Program Document shall affect any right that the Administrative Agent
or any Buyer may otherwise have to bring any action or proceeding relating to
this Guaranty or any other Program Document against the Guarantor or its
properties in the courts of any jurisdiction.

(c) Waiver of Venue. The Guarantor irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Guaranty or any other Program Document in any court referred
to in paragraph (b) of this section. The Guarantor hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. The Guarantor irrevocably consents to service of process
in the manner provided for notices in Section 35 of the Master Repurchase
Agreement. Nothing in this Guaranty will affect the right of any party hereto to
serve process in any other manner permitted by applicable law.

(e) WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). THE GUARANTOR CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER.

SECTION 13. Setoff Rights. If an Event of Default shall have occurred and be
continuing, the Administrative Agent, each Buyer and their respective Affiliates
are hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by the
Administrative Agent or such Buyer or any such Affiliate to or for the credit or
the account of the Guarantor against any and all of the obligations of the
Guarantor now or hereafter existing under the Master Repurchase Agreement or any
other Program Document to the Administrative Agent or such Buyer and their
respective Affiliates, irrespective of whether or not the Administrative Agent
or such Buyer or their respective Affiliates shall have made any demand under
the Master Repurchase Agreement or any other Program Document and even though
such obligations of the Guarantor may be contingent or unmatured or are owed to
a branch or office of the Administrative Agent or such Buyer different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of the Administrative Agent or such Buyer and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, such Buyer or their respective
Affiliates may have. The Administrative Agent agrees to notify the Guarantor
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 14. Severability. Whenever possible, each provision of this Guaranty
shall be interpreted in such a manner to be effective and valid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the Guarantor has executed and delivered this Guaranty as of
the date first above written.

 
 
NEW CENTURY FINANCIAL CORPORATION
By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President
 
By: /s/ Edward F. Gotschall
Name: Edward F. Gotschall
Title: Vice Chairman — Finance
 

2